                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

       Plaintiff,
                                              Case No. 16-20414
v.

Demarco Tempo,                                Sean F. Cox
                                              United States District Court Judge
      Defendants.
______________________________/

                    ORDER DENYING RULE 33 MOTION (ECF No. 739)

       This matter is before the court on Defendant Demarco Tempo’s motion for a new trial under

Fed. R. Crim. P. 33. For the reasons below, the Court shall DENY this motion.

                                         BACKGROUND

       After a nineteen-day trial, a jury convicted Defendant Demarco Tempo of various drug

trafficking offenses, including several counts of distribution of a controlled substance resulting in

the serious bodily injury or death of another person, on March 22, 2019. That day, Tempo filed his

written motion for judgment of acquittal under Fed. R. Crim. P. 29, which the Court denied on April

17, 2019.

        On April 8, 2019, Tempo’s then-counsel filed a motion to withdraw and a motion for

extension of time to file a Rule 33 motion. At a hearing on April 26, 2019, the Court granted the

motion to withdraw and took the motion for an extension under advisement. New counsel was

appointed for Tempo, and the Court scheduled a status conference for May 22, 2019. At the status

conference, Tempo’s counsel renewed the motion for an extension of time to file a Rule 33 motion.


                                                 1
The Court granted an extension. The Government objected to the timeliness of the motion, but

reserved its objection to be addressed in the briefing on the motion itself.

       On September 16, 2019, Tempo filed his motion for a new trial under Fed. R. Crim. P. Rule

33. (ECF No. 739). Generally, Tempo raises three arguments. First, he argues that each of his

convictions are against the manifest weight of the evidence. He provides detailed arguments as to

each count. (ECF No. 739, PageID 6874-6888). Second, he argues that the Government should have

been required to admit post-overdose, drug-screening blood tests of the victims to show the cause

of the overdoses. Third, he argues that the Court erred when it failed to instruct the jury that the

Government must have proven proximate cause to convict Tempo of the “serious bodily injury or

death resulting” penalty enhancements.

       On September 30, 2019, the Government responded, renewing its timeliness objection and

attacking Tempo’s motion on the merits. (ECF No. 743).

                                           ANALYSIS

         Rule 33 allows the Court, upon Defendant’s motion, to “vacate any judgment and grant a

new trial if the interest of justice so requires.” A Rule 33 motion “may be premised upon the

argument that the jury’s verdict was against the manifest weight of the evidence.” United States v.

Hughes, 505 F.3d 578, 592 (6th Cir. 2007). “Generally, such motions are granted only ‘in the

extraordinary circumstances where the evidence preponderates heavily against the verdict.’” Id. at

592-93 (quoting United States v. Turner, 490 F.Supp. 583, 593 (E.D. Mich. 1979)). “A district

judge, in considering the weight of the evidence for purposes of adjudicating a motion for new trial,

may act as a thirteenth juror, assessing the credibility of witnesses and the weight of the evidence.”

Hughes, 505 F.3d at 593 (citing United States v. Lutz, 154 F.3d 581, 589 (6th Cir. 1998)). Courts


                                                  2
also “widely agree[] that Rule 33’s ‘interest of justice’ standard allows the grant of a new trial where

substantial legal error has occurred.” See United States v. Munoz, 605 F.3d 359, 373 (6th Cir. 2010).

       Even assuming that Tempo’s Rule 33 motion is timely, the Court concludes that it is

meritless. First, having been present during the trial, and considering the credibility of witnesses

and the weight of the evidence, the Court concludes that this case is not one of the extraordinary

circumstances where the evidence preponderates heavily against the verdict. Tempo’s arguments

to the contrary (ECF No. 739, PageID 6874-6888), are unpersuasive.

       Second, the Court agrees with the Government that there is no legal requirement that blood

tests be admitted to establish that a serious bodily injury or death resulted from the use of a

substance distributed by Tempo. See Cockrell v. United States, 2017 WL 1088339 at *3 (E.D. Tex.

March 22, 2018) (“[T]here is no bright-line rule requiring toxicology reports or expert testimony to

prove but-for causation in every case that involves drug overdose.”). Tempo’s reference to cases

where blood tests were admitted only shows that the Government can offer blood tests, not that it

must. The Court concludes that the Government offered sufficient evidence for the jury to conclude

that each serious bodily injury or death resulted from the use of a substance distributed by Tempo.

Accordingly, this argument is meritless.

       Finally, Tempo’s argument that the jury should have received a proximate-cause instruction

regarding the “serious bodily injury or death resulting” penalty enhancements has already been

rejected by the undersigned and the Honorable Avern Cohn, who handled all pre-trial proceedings

in this case. In re-raising this argument, Tempo now cites United States v. Jeffries, Case No. 16-CR-

180 (N.D. Ohio, order filed on October 1, 2018), a case where the Honorable Solomon Oliver, Jr.,

held that failure to give a proximate-cause jury instruction in a “death-resulting” case constituted


                                                   3
substantial legal error that required a new trial. (ECF No. 739, PageID 6893-6911).            The

Government has appealed Judge Oliver’s order, and that case is currently pending at the Sixth

Circuit.

       The Court has read and considered Judge Oliver’s order but, respectfully, is not persuaded

to reconsider its earlier determination that a proximate-cause jury instruction is not appropriate.

(ECF No. 727, PageID 6625); (ECF No. 270).

                                        CONCLUSION

       For the reasons above, the Court DENIES Tempo’s motion for a new trial.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge




                                                4
